BLODGETT, P. J.
Heard upon motion of defendant for a new trial after verdict of a jury for plaintiff for $1700.
Action of trespass.
Plaintiff claimed that defendant trespassed upon his land and removed large quantities of gravel therefrom. The record discloses that defendant did commit a trespass upon close of plaintiff and did remove gravel and sand therefrom in the opinion of the Court.
The first question is as to the amount so taken and the value thereof.
An expert for plaintiff testified the gravel to be worth 35 to 40 cents per cubic yard. One Wiedman testified that 834 cubic yards had been removed. At 40 cents per cubic yard the gross amount would be $333.60. Plaintiff further claimed as an element of damage the cost of reconstruction of a right of way to a cemetery located on said tract, but there is no direct testimony as to the cost of such reconstruction.
The amount of the verdict is excessive.
Unless within four days the plaintiff shall remit all of said verdict in excess of $800 a new trial will be granted.